The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of December 16, 2021. Claims 1-20 are currently active in the application.

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Yamazaki et al. (US Patent Publication Application 2014/0139070 A1).
	In regard of claim 1, Yamazaki et al. disclose a tactile feedback mechanism, comprising: a movable part, comprising a first weight element (See Figure 4 of Yamazaki et al. illustrating a tactile feedback mechanism (200) producing vibration in response to pressure and having movable part (260) as discussed in paragraph [0105]); a fixed part, wherein the movable part is movable relative to the fixed part (See Figure 4 of Yamazaki et al. illustrating a fixed part (210) relative to which movable part (260) moves as discussed in paragraph [0105]); and a driving assembly, for driving the movable part to move relative to the fixed part, wherein the first weight element is made of a metal material (See Figure 4 of Yamazaki et al. illustrating a driving assembly (240) comprising piezoelectric element and weight element made of metal as discussed in paragraph [0105]).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2012/0146462 A1 to Yamazaki et al.
US Patent Publication Application 2014/0139070 A1 to Yamazaki et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692